DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al (U.S. Patent Publication 2014/0111876).
With regard to independent claim 1, Tang et al teaches an imaging lens (page 1, paragraph [0003] and Figure 5) comprising in order from an object side to an image side, a first lens (Figure 5, element 310) with positive refractive power (page 8, paragraph [0096], lines 1-2) having a convex object-side surface in a paraxial region (page 8, paragraph [0096], lines 2-3), a second lens (Figure 5, element 320) with negative refractive power in a paraxial region (Figure 5, element 311 and page 8, paragraph [0097], lines 1-2), a third lens (Figure 5, element 330) with negative refractive power in a paraxial region (page 8, paragraph [0098], lines 1-2), a fourth lens (Figure 5, element 340) with positive refractive power in a paraxial region (page 8, paragraph [0099], lines 1-2), and a fifth lens (Figure 5, element 350) with negative refractive power (page 8, paragraph [0100], lines 1-2) having a convex image-side surface in a paraxial region (Figure 5, element 352 and page 8, paragraph [0100], lines 3-4), further satisfying the conditional expressions 48.00 < νd3 < 70.00; 02.0 < |r2|/f < 8.00; and -2.30 < |r2|/r3/r10 < -0.45, as defined (page 8, Table 5 data).
With regard to dependent claim 2, Tang et al teaches all of the claimed limitations as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression -30.00 < |r2|/r8 < -3.00, as defined (page 8, Table 5 data).
With regard to dependent claim 3, Tang et al teaches all of the claimed limitations as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression -4.00 < r10/f < -0.10, as defined (page 8, Table 5 data).
With regard to dependent claim 5, Tang et al teaches all of the claimed limitations as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.70 < T2/T1 < 20.00, as defined (page 8, Table 5 data).
With regard to dependent claim 7, Tang et al teaches all of the claimed limitations as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.20 < f2/f5 < 1.00, as defined (page 8, Table 5 data).

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota (U.S. Patent Publication 2015/0146309).
With regard to independent claim 1, Ota teaches an imaging lens (Figure 1 and page 1, paragraph [0003]) comprising in order from an object side to an image side, a first lens (Figure 1, element L1) with positive refractive power (page 4, paragraph [0064], lines 1-2) having a convex object-side surface in a paraxial region (page 4, paragraph [0064], lines 11-12 and Figure 1, element R2), a second lens (Figure 1, element L2) with negative refractive power in a paraxial region (page 4, paragraph [0065], lines 1-2), a third lens (Figure 1, element L3) with negative refractive power in a paraxial region (page 4, paragraph [0066], lines 1-2), a fourth lens (Figure 1, element L4) with positive refractive power in a paraxial region (page 4, paragraph [0067], lines 1-2), and a fifth lens (Figure 1, element L5) with negative refractive power (page 5, paragraph [0069], lines 1-2) having a convex image-side surface in a paraxial region (page 5, paragraph [0069], lines 3-5 and Figure 1, element R11), further satisfying the conditional expressions 48.00 < νd3 < 70.00; 02.0 < |r2|/f < 8.00; and -2.30 < |r2|/r3/r10 < -0.45, as defined (page 8, Table 1 data).
With regard to dependent claim 2, Ota teaches all of the claimed limitations as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression -30.00 < |r2|/r8 < -3.00, as defined (page 8, Table 1 data).
With regard to dependent claim 3, Ota teaches all of the claimed limitations as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression -4.00 < r10/f < -0.10, as defined (page 8, Table 1 data).
With regard to dependent claim 4, Ota teaches all of the claimed limitations as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.05 < r10/r5 < 0.75, as defined (page 8, Table 1 data).
With regard to dependent claim 5, Ota teaches all of the claimed limitations as outlined above with respect to independent claim 1, and further teaches such an imaging lens satisfying the conditional expression 0.70 < T2/T1 < 20.00, as defined (page 8, Table 1 data).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an imaging lens comprising in order from an object side to an image side, a first lens with positive refractive power having a convex object-side surface in a paraxial region, a second lens with negative refractive power in a paraxial region, a third lens with negative refractive power in a paraxial region, a fourth lens with positive refractive power in a paraxial region, and a fifth lens with negative refractive power having a convex image-side surface in a paraxial region, further satisfying the conditional expressions 48.00 < νd3 < 70.00; 02.0 < |r2|/f < 8.00; and -2.30 < |r2|/r3/r10 < -0.45, as defined, the prior art fails to teach such an imaging lens simultaneously satisfying the conditional expression 0.05 < D3/T3 < 0.25, as claimed and defined in dependent claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tang et al (U.S. Patent Publication 2014/0192422), Chen (U.S. Patent Publication 2016/0241756) and Hu et al (U.S. Patent Publication 2020/0249445) all teach imaging lens systems comprising five lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
25 August 2022